Case 3:18-cv-00839-MMH-PDB Document 19 Filed 04/21/21 Page 1 of 19 PageID 1113




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


 PETER BOOKER,


             Petitioner,


 v.                                              Case No. 3:18-cv-839-MMH-PDB


 SECRETARY, FLORIDA
 DEPARTMENT OF CORRECTIONS,
 et al.,


             Respondents.

 ________________________________

                                     ORDER
                                     I. Status
       Petitioner Peter Booker, an inmate of the Florida penal system, initiated

 this action on July 5, 2018, by filing, with the assistance of counsel, a Petition

 Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody

 (Petition; Doc. 1), with a memorandum of law (Memorandum; Doc. 1-1). In the

 Petition, Booker challenges a 2016 state court (Nassau County, Florida)

 judgment of conviction for robbery with a firearm. Booker raises one ground
Case 3:18-cv-00839-MMH-PDB Document 19 Filed 04/21/21 Page 2 of 19 PageID 1114




 for relief. See Petition at 5.1 Respondents have submitted a memorandum in

 opposition to the Petition. See Florida Department of Corrections’ Answer to

 Petition for Writ of Habeas Corpus (Response; Doc. 10) with exhibits (Resp.

 Ex.). Booker filed a brief in reply. See Reply in Response to Florida Department

 of Corrections Answer to the Petition for Habeas Corpus Relief (Reply; Doc.

 16). This case is ripe for review.

                        II. Relevant Procedural History

       On August 6, 2013, the State of Florida (State) charged Booker by way

 of Information with robbery with a firearm. Resp. Ex. 3A at 19. Booker,

 through counsel, filed a motion to suppress Alcir De Souza’s out of court

 identification of him in a photo lineup because De Souza viewed it and

 identified Booker while consulting with two men who were with De Souza at

 the time Booker robbed him. Id. at 25-32. The prosecution stipulated that the

 identification occurred “in an overly suggestive manner.” Resp. Ex. 6A at 32;

 Resp. Ex. 8 at 84-85. Booker proceeded to trial, at which the State asked De

 Souza to make an in-court identification of Booker as the suspect. Resp. Ex. 6A

 at 77-78. Defense counsel objected. Id. The trial court overruled the objection,

 at which point Booker became upset and began ranting in front of the jury

 about the unfairness of the proceedings and also accused De Souza of lying. Id.



       1  For purposes of reference, the Court will cite the page number assigned by the
 Court’s electronic docketing system.

                                           2
Case 3:18-cv-00839-MMH-PDB Document 19 Filed 04/21/21 Page 3 of 19 PageID 1115




 Thereafter, the trial court ordered Booker removed from the courtroom and

 proceeded to continue with the trial until the trial court had a discussion with

 the parties outside the presence of the jury. Id. at 110-12. Following that

 discussion, the trial court declared a mistrial, credited it to the defense due to

 Booker’s outburst, and found Booker to be in criminal contempt. Id. at 112-14.

       Prior to his second trial, Booker filed two motions to suppress De Souza’s

 out of court and in court identification of Booker, one focusing on a previous

 discussion with the prosecutor concerning her intentions not to use De Souza

 as an identifying witness and another duplicating Booker’s original argument

 regarding the out of court identification. Resp. Ex. 3A at 58-60, 65-72. The trial

 court held a hearing on the motions, after which it denied relief. Resp. Ex. 8.

 Following the second trial, a jury found Booker guilty of robbery, and further

 found that Booker carried and possessed a firearm during the commission of

 the offense.2 Resp. Ex. 3A at 104-05. Booker moved to dismiss the charges

 because of prosecutorial misconduct based upon the State’s handling of De

 Souza’s out of court identification. Resp. Ex. 3B at 10-14. The trial court denied

 the motion to dismiss as legally insufficient without further explanation. Id. at

 15. Booker later filed a supplemental motion to dismiss based on new evidence

 obtained from a Florida Bar inquiry regarding the prosecutor assigned to his



       2 The verdict form Respondents provided lacks a date and signature and also contains
 strange marking on it. However, Booker does not deny that a jury convicted him.

                                             3
Case 3:18-cv-00839-MMH-PDB Document 19 Filed 04/21/21 Page 4 of 19 PageID 1116




 case. Id. at 42-54 During that inquiry, the prosecutor stated in a written

 response to the Florida Bar that she and De Souza “developed a signal whereby

 at trial he would notify me whether or not he was able to identify the suspect.”

 3   Id. at 43. The trial court denied the motion. Id. at 57. On May 19, 2016, the

 trial court sentenced Booker to a term of incarceration of twenty-five years,

 with a ten-year minimum mandatory. Id. at 63-72.

         Booker appealed to Florida’s First District Court of Appeal (First DCA).

 Id. at 85-92. In his amended initial brief, Booker, with the assistance of

 counsel, argued that the trial court erred is denying his motions for mistrial

 and the trial judge should have disqualified himself prior to ruling on his

 posttrial motions. Resp. Ex. 9. The State filed an answer brief. Resp. Ex. 11.

 On July 6, 2017, the First DCA per curiam affirmed Booker’s conviction and

 sentence without a written opinion. Resp. Ex. 13. The First DCA issued the

 Mandate on July 24, 2017. Resp. Ex. 14.

                         III. One-Year Limitations Period

         This proceeding was timely filed within the one-year limitations period.

 See 28 U.S.C. § 2244(d).




         3Respondents provided a copy of the prosecutor’s response to the Florida Bar inquiry
 that includes this quote. Resp. Ex. 6A at 207

                                              4
Case 3:18-cv-00839-MMH-PDB Document 19 Filed 04/21/21 Page 5 of 19 PageID 1117




                            IV. Evidentiary Hearing

       In a habeas corpus proceeding, the burden is on the petitioner to

 establish the need for a federal evidentiary hearing. See Chavez v. Sec’y, Fla.

 Dep’t of Corr., 647 F.3d 1057, 1060 (11th Cir. 2011). “In deciding whether to

 grant an evidentiary hearing, a federal court must consider whether such a

 hearing could enable an applicant to prove the petition’s factual allegations,

 which, if true, would entitle the applicant to federal habeas relief.” Schriro v.

 Landrigan, 550 U.S. 465, 474 (2007); Jones v. Sec’y, Fla. Dep’t of Corr., 834

 F.3d 1299, 1318-19 (11th Cir. 2016), cert. denied, 137 S. Ct. 2245 (2017). “It

 follows that if the record refutes the applicant’s factual allegations or otherwise

 precludes habeas relief, a district court is not required to hold an evidentiary

 hearing.” Schriro, 550 U.S. at 474. The pertinent facts of this case are fully

 developed in the record before the Court. Because the Court can “adequately

 assess [Booker’s] claim[s] without further factual development,” Turner v.

 Crosby, 339 F.3d 1247, 1275 (11th Cir. 2003), an evidentiary hearing will not

 be conducted.

                        V. Governing Legal Principles

                             A. Standard of Review

       The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

 governs a state prisoner’s federal petition for habeas corpus. See Ledford v.

 Warden, Ga. Diagnostic & Classification Prison, 818 F.3d 600, 642 (11th Cir.

                                         5
Case 3:18-cv-00839-MMH-PDB Document 19 Filed 04/21/21 Page 6 of 19 PageID 1118




 2016), cert. denied, 137 S. Ct. 1432 (2017). “‘The purpose of AEDPA is to ensure

 that federal habeas relief functions as a guard against extreme malfunctions

 in the state criminal justice systems, and not as a means of error correction.’”

 Id. (quoting Greene v. Fisher, 565 U.S. 34, 38 (2011) (quotation marks

 omitted)). As such, federal habeas review of final state court decisions is

 “‘greatly circumscribed’ and ‘highly deferential.’” Id. (quoting Hill v.

 Humphrey, 662 F.3d 1335, 1343 (11th Cir. 2011) (quotation marks omitted)).

       The first task of the federal habeas court is to identify the last state court

 decision, if any, that adjudicated the claim on the merits. See Marshall v. Sec’y,

 Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The state court need

 not issue a written opinion explaining its rationale in order for the state court’s

 decision to qualify as an adjudication on the merits. See Harrington v. Richter,

 562 U.S. 86, 100 (2011). Where the state court’s adjudication on the merits is

 unaccompanied by an explanation, the United States Supreme Court has

 instructed:

               [T]he federal court should “look through” the
               unexplained decision to the last related state-court
               decision that does provide a relevant rationale. It
               should then presume that the unexplained decision
               adopted the same reasoning.

 Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). The presumption may be

 rebutted by showing that the higher state court’s adjudication most likely

 relied on different grounds than the lower state court’s reasoned decision, such

                                          6
Case 3:18-cv-00839-MMH-PDB Document 19 Filed 04/21/21 Page 7 of 19 PageID 1119




 as persuasive alternative grounds that were briefed or argued to the higher

 court or obvious in the record it reviewed. Id. at 1192, 1196.

       If the claim was “adjudicated on the merits” in state court, § 2254(d) bars

 relitigation of the claim unless the state court’s decision (1) “was contrary to,

 or involved an unreasonable application of, clearly established Federal law, as

 determined by the Supreme Court of the United States;” or (2) “was based on

 an unreasonable determination of the facts in light of the evidence presented

 in the State court proceeding.” 28 U.S.C. § 2254(d); Richter, 562 U.S. at 97-98.

 The Eleventh Circuit describes the limited scope of federal review pursuant to

 § 2254 as follows:

             First, § 2254(d)(1) provides for federal review for
             claims of state courts’ erroneous legal conclusions. As
             explained by the Supreme Court in Williams v. Taylor,
             529 U.S. 362, 120 S. Ct. 1495, 146 L.Ed.2d 389 (2000),
             § 2254(d)(1) consists of two distinct clauses: a
             “contrary to” clause and an “unreasonable application”
             clause. The “contrary to” clause allows for relief only
             “if the state court arrives at a conclusion opposite to
             that reached by [the Supreme] Court on a question of
             law or if the state court decides a case differently than
             [the Supreme] Court has on a set of materially
             indistinguishable facts.” Id. at 413, 120 S. Ct. at 1523
             (plurality opinion). The “unreasonable application”
             clause allows for relief only “if the state court identifies
             the correct governing legal principle from [the
             Supreme] Court's decisions but unreasonably applies
             that principle to the facts of the prisoner’s case.” Id.

             Second, § 2254(d)(2) provides for federal review for
             claims   of   state   courts’   erroneous     factual
             determinations. Section 2254(d)(2) allows federal

                                          7
Case 3:18-cv-00839-MMH-PDB Document 19 Filed 04/21/21 Page 8 of 19 PageID 1120




               courts to grant relief only if the state court’s denial of
               the petitioner’s claim “was based on an unreasonable
               determination of the facts in light of the evidence
               presented in the State court proceeding.” 28 U.S.C. §
               2254(d)(2). The Supreme Court has not yet defined §
               2254(d)(2)’s “precise relationship” to § 2254(e)(1),
               which imposes a burden on the petitioner to rebut the
               state court’s factual findings “by clear and convincing
               evidence.” See Burt v. Titlow, 571 U.S. ---, ---, 134 S.
               Ct. 10, 15, 187 L.Ed.2d 348 (2013); accord Brumfield v.
               Cain, 576 U.S. ---, ---, 135 S. Ct. 2269, 2282, 192
               L.Ed.2d 356 (2015). Whatever that “precise
               relationship” may be, “‘a state-court factual
               determination is not unreasonable merely because the
               federal habeas court would have reached a different
               conclusion in the first instance.’”[4] Titlow, 571 U.S. at
               ---, 134 S. Ct. at 15 (quoting Wood v. Allen, 558 U.S.
               290, 301, 130 S. Ct. 841, 849, 175 L.Ed.2d 738 (2010)).
 Tharpe v. Warden, 834 F.3d 1323, 1337 (11th Cir. 2016), cert. denied, 137 S.

 Ct. 2298 (2017). Also, deferential review under § 2254(d) generally is limited

 to the record that was before the state court that adjudicated the claim on the

 merits. See Cullen v. Pinholster, 563 U.S. 170, 182 (2011) (stating the language

 in § 2254(d)(1) “requires an examination of the state-court decision at the time

 it was made”).

        Thus, “AEDPA erects a formidable barrier to federal habeas relief for

 prisoners whose claims have been adjudicated in state court.” Burt v. Titlow,




        4 The Eleventh Circuit has described the interaction between § 2254(d)(2) and §
 2254(e)(1) as “somewhat murky.” Clark v. Att’y Gen., Fla., 821 F.3d 1270, 1286 n.3 (11th Cir.
 2016), cert. denied, 137 S. Ct. 1103 (2017).

                                              8
Case 3:18-cv-00839-MMH-PDB Document 19 Filed 04/21/21 Page 9 of 19 PageID 1121




 134 S. Ct. 10, 16 (2013). “Federal courts may grant habeas relief only when a

 state court blundered in a manner so ‘well understood and comprehended in

 existing law’ and ‘was so lacking in justification’ that ‘there is no possibility

 fairminded jurists could disagree.’” Tharpe, 834 F.3d at 1338 (quoting Richter,

 562 U.S. at 102-03). This standard is “meant to be” a “difficult” one to meet.

 Richter, 562 U.S. at 102. Thus, to the extent that the petitioner’s claims were

 adjudicated on the merits in the state courts, they must be evaluated under 28

 U.S.C. § 2254(d).

                      B. Exhaustion/Procedural Default

       There are prerequisites to federal habeas review. Before bringing a §

 2254 habeas action in federal court, a petitioner must exhaust all state court

 remedies that are available for challenging his state conviction. See 28 U.S.C.

 § 2254(b)(1)(A). To exhaust state remedies, the petitioner must “fairly

 present[]” every issue raised in his federal petition to the state’s highest court,

 either on direct appeal or on collateral review. Castille v. Peoples, 489 U.S. 346,

 351 (1989) (emphasis omitted). Thus, to properly exhaust a claim, “state

 prisoners must give the state courts one full opportunity to resolve any

 constitutional issues by invoking one complete round of the State’s established

 appellate review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

       In addressing exhaustion, the United States Supreme Court explained:



                                         9
Case 3:18-cv-00839-MMH-PDB Document 19 Filed 04/21/21 Page 10 of 19 PageID 1122




                 Before seeking a federal writ of habeas corpus, a state
                 prisoner must exhaust available state remedies, 28
                 U.S.C. § 2254(b)(1), thereby giving the State the
                 “‘“opportunity to pass upon and correct” alleged
                 violations of its prisoners’ federal rights.’” Duncan v.
                 Henry, 513 U.S. 364, 365, 115 S. Ct. 887, 130 L.Ed.2d
                 865 (1995) (per curiam) (quoting Picard v. Connor, 404
                 U.S. 270, 275, 92 S. Ct. 509, 30 L.Ed.2d 438 (1971)). To
                 provide the State with the necessary “opportunity,”
                 the prisoner must “fairly present” his claim in each
                 appropriate state court (including a state supreme
                 court with powers of discretionary review), thereby
                 alerting that court to the federal nature of the claim.
                 Duncan, supra, at 365-366, 115 S. Ct. 887; O’Sullivan
                 v. Boerckel, 526 U.S. 838, 845, 119 S. Ct. 1728, 144
                 L.Ed.2d 1 (1999).

  Baldwin v. Reese, 541 U.S. 27, 29 (2004).

        A state prisoner’s failure to properly exhaust available state remedies

  results in a procedural default which raises a potential bar to federal habeas

  review. The United States Supreme Court has explained the doctrine of

  procedural default as follows:

                 Federal habeas courts reviewing the constitutionality
                 of a state prisoner’s conviction and sentence are guided
                 by rules designed to ensure that state-court judgments
                 are accorded the finality and respect necessary to
                 preserve the integrity of legal proceedings within our
                 system of federalism. These rules include the doctrine
                 of procedural default, under which a federal court will
                 not review the merits of claims, including
                 constitutional claims, that a state court declined to
                 hear because the prisoner failed to abide by a state
                 procedural rule. See, e.g., Coleman,[5] supra, at 747–


        5   Coleman v. Thompson, 501 U.S. 722 (1991).

                                              10
Case 3:18-cv-00839-MMH-PDB Document 19 Filed 04/21/21 Page 11 of 19 PageID 1123




                 748, 111 S. Ct. 2546; Sykes,[6] supra, at 84–85, 97 S.
                 Ct. 2497. A state court’s invocation of a procedural
                 rule to deny a prisoner’s claims precludes federal
                 review of the claims if, among other requisites, the
                 state procedural rule is a nonfederal ground adequate
                 to support the judgment and the rule is firmly
                 established and consistently followed. See, e.g.,
                 Walker v. Martin, 562 U.S. --, --, 131 S. Ct. 1120, 1127–
                 1128, 179 L.Ed.2d 62 (2011); Beard v. Kindler, 558
                 U.S. --, --, 130 S. Ct. 612, 617–618, 175 L.Ed.2d 417
                 (2009). The doctrine barring procedurally defaulted
                 claims from being heard is not without exceptions. A
                 prisoner may obtain federal review of a defaulted
                 claim by showing cause for the default and prejudice
                 from a violation of federal law. See Coleman, 501 U.S.,
                 at 750, 111 S. Ct. 2546.

  Martinez v. Ryan, 132 S. Ct. 1309, 1316 (2012). Thus, procedural defaults may

  be excused under certain circumstances. Notwithstanding that a claim has

  been procedurally defaulted, a federal court may still consider the claim if a

  state habeas petitioner can show either (1) cause for and actual prejudice from

  the default; or (2) a fundamental miscarriage of justice. Ward v. Hall, 592 F.3d

  1144, 1157 (11th Cir. 2010). In order for a petitioner to establish cause,

                 the procedural default “must result from some
                 objective factor external to the defense that prevented
                 [him] from raising the claim and which cannot be
                 fairly attributable to his own conduct.” McCoy v.
                 Newsome, 953 F.2d 1252, 1258 (11th Cir. 1992)
                 (quoting Carrier, 477 U.S. at 488, 106 S. Ct. 2639).[7]
                 Under the prejudice prong, [a petitioner] must show
                 that “the errors at trial actually and substantially
                 disadvantaged his defense so that he was denied

        6   Wainwright v. Sykes, 433 U.S. 72 (1977).
        7   Murray v. Carrier, 477 U.S. 478 (1986).

                                               11
Case 3:18-cv-00839-MMH-PDB Document 19 Filed 04/21/21 Page 12 of 19 PageID 1124




              fundamental fairness.” Id. at 1261 (quoting Carrier,
              477 U.S. at 494, 106 S. Ct. 2639).

  Wright v. Hopper, 169 F.3d 695, 706 (11th Cir. 1999).

        In the absence of a showing of cause and prejudice, a petitioner may

  receive consideration on the merits of a procedurally defaulted claim if the

  petitioner can establish that a fundamental miscarriage of justice, the

  continued incarceration of one who is actually innocent, otherwise would

  result. The Eleventh Circuit has explained:

              [I]f a petitioner cannot show cause and prejudice,
              there remains yet another avenue for him to receive
              consideration on the merits of his procedurally
              defaulted claim. “[I]n an extraordinary case, where a
              constitutional violation has probably resulted in the
              conviction of one who is actually innocent, a federal
              habeas court may grant the writ even in the absence
              of a showing of cause for the procedural default.”
              Carrier, 477 U.S. at 496, 106 S. Ct. at 2649. “This
              exception is exceedingly narrow in scope,” however,
              and requires proof of actual innocence, not just legal
              innocence. Johnson v. Alabama, 256 F.3d 1156, 1171
              (11th Cir. 2001).

  Ward, 592 F.3d at 1157. “To meet this standard, a petitioner must ‘show that

  it is more likely than not that no reasonable juror would have convicted him’

  of the underlying offense.” Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir.

  2001) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)). Additionally, “‘[t]o be

  credible,’ a claim of actual innocence must be based on reliable evidence not

  presented at trial.” Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting


                                         12
Case 3:18-cv-00839-MMH-PDB Document 19 Filed 04/21/21 Page 13 of 19 PageID 1125




  Schlup, 513 U.S. at 324). With the rarity of such evidence, in most cases,

  allegations of actual innocence are ultimately summarily rejected. Schlup, 513

  U.S. at 324.

                 VI. Findings of Fact and Conclusions of Law

        In the Petition, Booker contends that his second trial following a mistrial

  in his first trial “should have been barred by the double jeopardy clause.”

  Petition at 5. Booker contends that during his first trial, the defense and

  prosecution agreed that the victim’s out of court identification of Booker in a

  photo lineup was unconstitutional and inadmissible. Memorandum at 2-3.

  According to Booker, the prosecutor wrote an email to Booker’s counsel stating

  there was no need for a suppression hearing as she was not going to attempt

  to introduce the photo lineup. Id. at 3. Additionally, the prosecutor stated she

  did not think the victim would be able to identify Booker in court, so she “would

  be proceeding solely on the identification” by two other witnesses. Id. However,

  during the trial, the prosecutor and victim “created a way for the witness,

  WHILE TESTIFYING, to indicate to the prosecutor, through a signal only

  known to both the prosecutor and the witness, whether he could identify the

  Defendant in court.” Id. at 3-4 (emphasis in original). During the first trial, the

  victim signaled to the prosecutor he could identify Booker as the suspect and

  the prosecutor thereafter asked a question eliciting an in-court identification



                                          13
Case 3:18-cv-00839-MMH-PDB Document 19 Filed 04/21/21 Page 14 of 19 PageID 1126




  of Booker. Id. The prosecutor later admitted to doing so during a Florida Bar

  inquiry. Id. at 4.

        Once this occurred during trial, defense counsel objected and moved for

  a mistrial but was overruled, and then Booker reacted negatively in open court,

  causing the trial court to send Booker out of the courtroom. Id. at 4-6.

  Thereafter, the trial partially continued without Booker being present. Id. at

  6. At some point, the trial court conducted a discussion with the parties that

  ultimately resulted in a mistrial credited to Booker’s outburst in court. Id. at

  7.

        According to Booker, prior to the second trial, the State “retreated from

  its admitted and agreed to position that the identification procedures at the

  pre-trial photo lineup was [sic] impermissible and stated it would seek to

  introduce the results of same during the second trial in this case in chief.” Id.

  The State also said it would introduce the victim’s in-court identification of

  Booker. Id. During the second trial, the State introduced both. Id. Booker

  maintains that “[o]nce jeopardy attached [following the first trial] and this trial

  began the Respondent [sic] was entitled to rely upon such an AGREEMENT

  with the State and the inherent limitation of their evidence was essential to

  the Petitioner’s potential success at trial.” Id. at 8 (emphasis in original).

        Booker argues that the trial court’s determination that the mistrial was

  attributable to Booker “carries no weight nor presumptive correctness before

                                          14
Case 3:18-cv-00839-MMH-PDB Document 19 Filed 04/21/21 Page 15 of 19 PageID 1127




  this Honorable Court.” Id. According to Booker, “[t]he State caused this

  situation through deception, illegal proceedings and will now seek to blame the

  Petitioner for his regrettable, but understandable, reaction to the same.” Id. at

  9. Booker contends that the prosecutor’s bad faith conduct was the cause of the

  mistrial and, therefore, the Double Jeopardy Clause barred the State from

  retrying him. Id. at 10. Booker further contends that the State benefited from

  this mistrial as it allowed it to present evidence of the photo lineup in the

  second trial. Id. at 11-12. To that end, Booker maintains that the prosecutor

  purposely goaded Booker into seeking a mistrial. Id. at 12. Additionally, he

  asserts that the trial court “overreacted” when it ordered Booker removed from

  the trial and did not immediately order a mistrial at that time but instead let

  the trial proceed a bit more before ordering such. Id. at 10-11. Therefore,

  Booker avers that there was no manifest necessity for a mistrial ruling at the

  time the trial court actually declared a mistrial. Id. at 11.

        Respondents contend that this claim is unexhausted. Response at 18-19.

  In the Petition, Booker admits he did not raise this claim on direct appeal

  because he “was represented by a different counsel who submitted an appeal

  on other grounds.” Petition at 6. Likewise, he did not raise it in a postconviction

  motion. Id. In his Reply, Booker argues that this concession in the Petition did

  not amount to him admitting he failed to exhaust this claim. Reply at 2.

  According to Booker, Respondents do “not suggest what remedies should have

                                          15
Case 3:18-cv-00839-MMH-PDB Document 19 Filed 04/21/21 Page 16 of 19 PageID 1128




  been utilized prior to the filing of the Writ at bar that were not exhausted by

  the Petitioner.” Id. at 4. Additionally, Booker claims that he had no other

  alternatives but to file his federal habeas petition in this Court. Id.

         The record reflects that Booker did not raise a double jeopardy claim on

  direct appeal, Resp. Ex. 9, and he has not otherwise raised this issue before the

  state court via postconviction motion.8 As the State court was not given an

  opportunity to rule on this issue, it is unexhausted. Booker has failed to allege

  cause and prejudice to overcome this issue and has not asserted he is actually

  factually innocent. Accordingly, the Petition is due to be denied as

  unexhausted.

         Regardless of Booker’s failure to exhaust this claim, Booker is not

  entitled to relief. Pursuant to the Fifth Amendment of the United States

  Constitution, “No person shall be subject for the same offence to be twice put

  in jeopardy of life or limb.” U.S. Const. amend. V. Also known as the Double

  Jeopardy Clause, this provision of the Constitution “protects a criminal

  defendant from repeated prosecutions for the same offense.” Oregon v.

  Kennedy, 456 U.S. 667, 671 (1982). However, where a defendant moves for a

  mistrial, the Double Jeopardy Clause does not bar retrial unless “the conduct



         8 Double Jeopardy claims are cognizable in a motion for postconviction relief pursuant
  to Florida Rule of Criminal Procedure 3.850. See Kerrin v. State, 8 So. 3d 395, 396 (Fla. 1st
  DCA 2009). However, any such motion would be untimely at this point. See Fla. R. Crim. P.
  3.850(b).

                                               16
Case 3:18-cv-00839-MMH-PDB Document 19 Filed 04/21/21 Page 17 of 19 PageID 1129




  giving rise to the successful motion for a mistrial was intended to provoke the

  defendant into moving for a mistrial.” Id. at 679.

        Here, while perhaps crossing the line of professionalism, nothing in the

  record suggests the prosecutor intended to provoke Booker into the outburst

  that resulted in the mistrial. Indeed, presenting in-court identification

  testimony that the prosecutor previously represented to defense counsel that

  she would not introduce demonstrates the prosecutor’s intention to get a

  conviction more so than a mistrial. See Hawkins v. Alabama, 318 F.3d 1302,

  1308 (11th Cir. 2003) (“The prosecutor's conduct was concealed; the conduct

  was intended to obtain a conviction, not to push the defendant into moving for

  a mistrial before verdict.”). While Booker speculates about the prosecutor’s

  intent, he does not provide actual evidence establishing the same. Accordingly,

  as the mistrial was attributable to Booker’s outburst and he has not proven the

  existence of the prosecutor’s intent to provoke a mistrial, his federal habeas

  claim fails. See Kennedy, 456 U.S. at 679. For the above stated reasons, the

  Petition is due to be denied.

                        VII. Certificate of Appealability

                       Pursuant to 28 U.S.C. § 2253(c)(1)

        If Booker seeks issuance of a certificate of appealability, the undersigned

  opines that a certificate of appealability is not warranted. The Court should

  issue a certificate of appealability only if the petitioner makes “a substantial

                                         17
Case 3:18-cv-00839-MMH-PDB Document 19 Filed 04/21/21 Page 18 of 19 PageID 1130




  showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make

  this substantial showing, Booker “must demonstrate that reasonable jurists

  would find the district court’s assessment of the constitutional claims

  debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting

  Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were

  ‘adequate to deserve encouragement to proceed further,’” Miller-El v. Cockrell,

  537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4

  (1983)).

        Where a district court has rejected a petitioner’s constitutional claims on

  the merits, the petitioner must demonstrate that reasonable jurists would find

  the district court’s assessment of the constitutional claims debatable or wrong.

  See Slack, 529 U.S. at 484. However, when the district court has rejected a

  claim on procedural grounds, the petitioner must show that “jurists of reason

  would find it debatable whether the petition states a valid claim of the denial

  of a constitutional right and that jurists of reason would find it debatable

  whether the district court was correct in its procedural ruling.” Id. Upon

  consideration of the record as a whole, the Court will deny a certificate of

  appealability.

        Therefore, it is now




                                         18
Case 3:18-cv-00839-MMH-PDB Document 19 Filed 04/21/21 Page 19 of 19 PageID 1131




          ORDERED AND ADJUDGED:

          1.   The Petition (Doc. 1) is DENIED, and this action is DISMISSED

  WITH PREJUDICE.

          2.   The Clerk of the Court shall enter judgment denying the Petition

  and dismissing this case with prejudice.

          3.   If Booker appeals the denial of the Petition, the Court denies a

  certificate of appealability. Because the Court has determined that a certificate

  of appealability is not warranted, the Clerk shall terminate from the pending

  motions report any motion to proceed on appeal as a pauper that may be filed

  in this case. Such termination shall serve as a denial of the motion.

          4.   The Clerk of the Court is directed to close this case and terminate

  any pending motions.

          DONE AND ORDERED at Jacksonville, Florida, this 20th day of April,

  2021.




  Jax-8

  C:      Peter Booker #J25445
          Counsel of record

                                         19
